11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the matter of C.B.L., a juvenile,         * From the County Court at Law
                                               of Midland County,
                                               Trial Court No. 6548.

No. 11-15-00227-CV                           * September 30, 2016

                                             * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Appellant.